DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the CDN" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution CDN is interpreted as C1-DN from Claim 28 upon which Claim 29 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-19, 21-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Aibe (JP-2009056449 citations from the Machine Translation provided by the Office in this Office Action) 
Regarding Claim 1, Aibe discloses a method for preparing an adsorbent comprising:
		(1) pre-oxidizing an activated carbon;
(2) impregnating the pre-oxidized activated carbon with ammonia, urea, melamine, guanidine or derivatives thereof (i.e. adding a nitrogen containing precursor);
		(3) performing high temperature treatment while flowing a nitrogen gas (i.e. an inert gas) at a temperature of 200°C or higher (see Page 4).
	Claim 1 therefore differs where the heat treatment after contacting with the nitrogen precursor is at least 400°C.
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).

Here the claimed range of 400°C or higher overlaps with Aibe’s disclosed range of 200°C or higher.  It would have been obvious to one of ordinary skill in the art at the time of the invention to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.  See MPEP 2144.05.
	Regarding Claims 2-3, Aibe discloses the nitrogen containing precursor comprising ammonia, urea, melamine, or guanidine (see Page 3, Bottom).
Regarding Claim 4, It would have been obvious to one of ordinary skill in the art at the time of the invention to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.  See MPEP 2144.05.
Regarding Claim 6, Aibe discloses an activated carbon obtained from coconut shell, charcoal, coal, or resin (see Page 3, Middle).
Regarding Claim 7, Aibe discloses a method where each step is performed one time.
Regarding Claim 8, Aibe discloses an example where the activated carbon is 6 to 8 mesh (i.e. between 3.35 mm to 2.36 mm) in size (see Page 5, Top).
Regarding Claims 9- 11, The claim is directed to a property of the sorbent produced by the method according to Claim 1.  Aibe discloses an activated carbon sorbent that is oxidized, the oxidized activated carbon that is combined with the same nitrogen containing precursor, and a heat treatment under nitrogen at temperatures of 400°C or higher.  Aibe’s product is also identical in composition to the present invention comprising an activated carbon modified by nitrogen.   Since, Aibe discloses an identical method for producing an identical sorbent to the method of Claim 1, one of ordinary skill in the art would reasonably expect the activated carbon produced by Aibe to produce a sorbent comprising all of the same properties, including CDN, as the present invention.
Regarding Claims 12-13, since, Aibe discloses an identical method for producing an identical sorbent to the method of Claim 1, one of ordinary skill in the art would reasonably expect the activated carbon produced by Aibe to produce a sorbent comprising all of the same properties, including C1-DN, as the present invention.
Regarding Claims 14-15, since, Aibe discloses an identical method for producing an identical sorbent to the method of Claim 1, one of ordinary skill in the art would reasonably expect the activated carbon produced by Aibe to produce a sorbent comprising all of the same properties, including nitrogen edge concentration, as the present invention.
Regarding Claim 16, Aibe discloses a method where oxidizing comprises pre-oxidizing activated carbon at temperatures of 200°C or higher (see Page 4, Top).  It would have been obvious to one of ordinary skill in the art at the time of the invention to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.  See MPEP 2144.05.
Regarding Claim 17, Aibe discloses a method comprising oxidizing with air in a gas phase (i.e. in a dry atmosphere) (see Page 4, Middle).
Regarding Claim 18, Aibe discloses a method where oxidizing comprises adding a hydrogen peroxide solution, nitric acid, or sulfuric acid and oxidizing in a gas phase (i.e. heating in a humidified atmosphere) (see Page 4).
Regarding Claim 19, Aibe discloses a method comprising providing activated carbon, oxidizing, adding, and heating in that order.
Regarding Claim 21, Aibe discloses an adsorbent produced from a method for preparing an adsorbent comprising:
		(1) pre-oxidizing an activated carbon;
(2) impregnating the pre-oxidized activated carbon with ammonia, urea, melamine, guanidine or derivatives thereof (i.e. adding a nitrogen containing precursor);
		(3) performing high temperature treatment while flowing a nitrogen gas (i.e. an inert gas) at a temperature of 200°C or higher (see Page 4).
	Claim 21 therefore differs where the heat treatment after contacting with the nitrogen precursor is at least 400°C.
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).

Here the claimed range of 400°C or higher overlaps with Aibe’s disclosed range of 200°C or higher.  It would have been obvious to one of ordinary skill in the art at the time of the invention to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.  See MPEP 2144.05.
	Regarding Claims 22-23, Aibe discloses the nitrogen containing precursor comprising ammonia, urea, melamine, or guanidine (see Page 3, Bottom).
Regarding Claim 24, Aibe discloses an example where the activated carbon is 6 to 8 mesh (i.e. between 3.35 mm to 2.36 mm) in size (see Page 5, Top).
Regarding Claims 25-27, The claim is directed to a property of the sorbent produced by the method according to Claim 1.  Aibe discloses an activated carbon sorbent that is oxidized, the oxidized activated carbon that is combined with the same nitrogen containing precursor, and a heat treatment under nitrogen at temperatures of 400°C or higher.  Aibe’s product is also identical in composition to the present invention comprising an activated carbon modified by nitrogen.   Since, Aibe discloses an identical method for producing an identical sorbent to the method of Claim 1, one of ordinary skill in the art would reasonably expect the activated carbon produced by Aibe to produce a sorbent comprising all of the same properties, including CDN, as the present invention.
Regarding Claims 28-29, since, Aibe discloses an identical method for producing an identical sorbent to the method of Claim 1, one of ordinary skill in the art would reasonably expect the activated carbon produced by Aibe to produce a sorbent comprising all of the same properties, including C1-DN, as the present invention.
Regarding Claims 30-31, since Aibe discloses an identical method for producing an identical sorbent to the method of Claim 1, one of ordinary skill in the art would reasonably expect the activated carbon produced by Aibe to produce a sorbent comprising all of the same properties, including nitrogen edge concentration, as the present invention.
Regarding Claim 33, Aibe discloses the adsorbent as part of an air purifying filter (i.e. a filter assembly) (see Page 6, Bottom).
Regarding Claim 34, Aibe discloses an activated carbon obtained from coconut shell, charcoal, coal, or resin (see Page 3, Middle).

Claim(s) 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Aibe, as applied to Claim 1 or 21, and in further view of Hattori (JP H10296043 citations from the Machine Translation provided with this Office Action).
As applied to Claim 1 or 21, Aibe discloses a method for making an adsorbent and the adsorbent produced by providing an activated carbon, oxidizing the activated carbon, adding a nitrogen containing precursor, and heating at a temperature of at least 400°C in an inert atmosphere to form the adsorbent. 
Aibe does not specifically disclose further adding an untreated sorbent feedstock in an amount of 5 to 95% of the sorbent.
Hattori discloses gas adsorption filters comprising a mixture of unmodified active carbon with chemically activated carbon where the mixture comprises 30-50% by weight of the unmodified activated carbon (see [0013]).  Hattori discloses that the mixture provides for the adsorbing and removing of a wide range of gas components in a living space (see Abstract, and Page 3, Top).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Aibe where 30 to 50% of untreated activated carbon is added to the formed sorbent as disclosed by Hattori in order to improve the adsorbent for removing a variety of gases as suggested by Hattori.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10702853. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10702853 disclose a method and a sorbent produced by the method comprising providing an activated carbon, oxidizing the activated carbon, adding a nitrogen containing precursor to the oxidized activated carbon, heating the activated carbon to a temperature of at least 400°C under an inert atmosphere.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        11/19/2022